Citation Nr: 1602446	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-33 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.

2.  Entitlement to service connection for high blood pressure.

 3. Entitlement to service connection for a shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The RO previously denied a claim of service connection for PTSD.  See August 2009 rating decision.  Thus, the Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The issue has been recharacterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  

The Veteran requested a Board hearing by live videoconference.  See VA Form 9 received in December 2013.  A letter was sent to the Veteran at a Pennsylvania address in February 2014 acknowledging his hearing request.  A review of the Board's internal tracking system shows that a video conference hearing was scheduled at the Wilmington RO for November 2015.  The Veteran apparently failed to appear.  However, it is not clear from the record whether the Veteran had notice of the hearing as (a) the notice letter informing the Veteran of the scheduled hearing has not been associated with the virtual record and (b) the most recent address of record is in Delaware (not the Pennsylvania address to which the February 2014 acknowledgement was sent).  The Board would also note at this juncture that mail sent to the Delaware address has been returned as undeliverable.   

As it appears the Veteran did not receive notice of his Board hearing, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Verify the Veteran's current address and then schedule the Veteran for a video conference hearing before a Veterans Law Judge at the next available opportunity.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


